Servers, J.,
dissenting. — Being unable to agree to the foregoing opinion, it is proper I should state my reasons for my dissent. Before the property of a church or college can be *283exempted from taxation, such property must be such as is “ devoted solely to the appropriate objects of such institutions,” and even if appropriate and so devoted it must not be “leased or otherwise used with a view to pecuniary profit.” It cannot be supposed the houses in question would ever have been built except with the view that in so doing the professor and rector, because of so occupying them, would be willing to take a less salary than they would if compelled to rent houses in which to live with their families. If the college or church does not furnish a house for the professor or rector, they must in some manner procure one, and this involves an additional outlay on their part, and consequently an additional salary must be paid them. These houses are built by the church or college with perhaps two objects in view. One is to have a permanent and convenient home for the clergyman and professor, and the other as a profitable investment for the purpose of enabling them to meet the yearly charge on them- in shape of salaries. If the organizations are too poor to build a house, they pay the rent of one in the shape of salary. The rule adopted by the majority of the court, therefore, discriminates in favor of the wealthy church or college.
If the house may be furnished and exempted from taxation, so may the furniture therein, if owned by the organization.
In my judgment if the property is owned and used for the purpose and object of paying or reducing salaries, the same is used for pecuniary profit. It is not essential in order to render it taxable that such should be its exclusive use, but it is sufficient if such is one among other objects. Where anything is devoted to a sole and particular use, it must be used exclusively for such purpose. That it is the intent and meaning of the statute the property should be exclusively used for the appropriate objects of the defendants, I at least cannot doubt. No such thing as a joint use is recognized. If the object of the erection of the houses was proper and appropriate, and the present use thereof in part improper or not appropriate, then the property is taxable. These houses are the private homes of the persons occupying them with their families, and the public together with the church members are excluded therefrom *284as much and to the same extent as from the houses and homes of any other citizen of the State. When so used these houses are not exclusively used for the appropriate objects for which the plaintiffs were organized. To accomplish the appropriate objects of the college, it was necessary to employ professors and teachers, but it was not necessary that houses should be erected in which they might live and have homes. If so, a dozen of such houses might have been so erected instead of one, if so many teachers and professors were required. It may be convenient to have the teachers or some of them reside on the college grounds or it may be essential for the better government of the students this should be the case, but I insist when this is done such houses are not exclusively devoted to college purposes. They are the homes of private individuals and their families. If the professor has a study or office in the college building or separate therefrom on the college grounds, or if the rector has such in the church or on land belonging to the organization, it by no means follows, as seems to be assumed by a majority of the court, that such study or office when devoted exclusively to the proper performance of the duties insumbent on these persons would be subject to taxation. In my judgment they would be exempt therefrom.
It is further assumed in the majority opinion, that the adoption of the rule for which I am contending necessarily requires that all the grounds belonging to a church or college should be taxed, except that on which the college or church building is situate. This is a grave mistake. I am not jn'epared to say that a portion of such grounds could not be used for the purposes of recreation or appropriate ornamentation or cultivated for the purpose of supplying a boarding house used exclusively by students. Especially is this so, if, as in the Massachusetts case cited in the opinion, there was no other convenient way of procuring such board and supplying the boarding house. But if the grounds were used for the ordinary purposes of a farm, and grain and stock raised thereon, as is usual among farmers, then I think a different rule should be established. It is no doubt difficult, and I incline to think *285impossible to establish any general rule applicable to all possible cases.
I am strongly impressed with the thought, however, that the majority of the court, while referring to and conceding the rule to be that exemption from taxation constitutes tire exception, and that the legislative intent must be clear before it can be allowed to prevail, have practically ignored such rule in the present case.
Adams, J., unites with me in this dissent.